Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 1 of 15 PageID #: 2871



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   MICHAEL RAY STAFFORD,                             )
   CHARLES SMITH and DOUGLAS SMITH,                  )
   individually, and on behalf of those              )
   similarly situated,                               )
                                                     )
                  Plaintiffs,                        )
                                                     )
          v.                                         )    Case No. 1:17-cv-289-JMS-MJD
                                                     )
   ROBERT E. CARTER, JR., et al.,                    )
                                                     )
                  Defendants.                        )

   PLAINTIFFS’ BRIEF IN SUPPORT OF MOTION FOR PERMANENT INJUNCTION

   I.     Introduction

          This case arises out of Defendants’ failure to treat Plaintiffs with chronic Hepatitis C virus

   (“HCV”) in accordance with the medical standard of care. This Court has concluded that

   Defendants violate the Eighth Amendment of the United States Constitution by denying such

   treatment. [Filing No. 186 at 39, 44.] Plaintiffs respectfully move the Court to enjoin

   Defendants to immediately start treating their chronic HCV in accordance with the medical

   standard of care and the Eighth Amendment.

   II.    Facts

          A.      Hepatitis C Virus

          HCV is a contagious viral disease that causes inflammation of the liver and affects other

   parts of the body. [Filing No. 100-1 at 2; Filing No. 166-1 at 2.] HCV infection is generally

   transmitted through blood or blood products. [Filing No. 100-1 at 2.] Once an HCV infection

   moves into the chronic phase (approximately six months after the initial infection), individuals

   remain infected for life unless treated with appropriate medication. [Id. at 2-3.]
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 2 of 15 PageID #: 2872




           Doctors measure a patient’s degree of fibrosis, or scarring of the liver, to determine the

   stage of infection a patient is experiencing. [Filing No. 166-4 at 18, 2:12.] The progression of

   fibrosis is described in progressive stages ranging from zero (or F0), where there is no fibrosis

   present, to four (F4) , where advanced fibrosis (cirrhosis) is present. [Id., 16:25. ] There are

   several methods for measuring the degree of fibrosis. [Id.] One method, the APRI score, is

   based on biomarkers and uses routinely available blood tests to estimate fibrosis levels. [Id. at 22,

   5:24.] HCV progression can also be measured by a device called a FibroScan, which non-

   invasively measures liver stiffness. [Id. at 18, 2:12.]

           B.      Chronic HCV is a Curable Disease

           Chronic HCV can be cured through treatment with Direct-Acting Antiviral oral

   medications (“DAAs”). This treatment generally lasts 12 weeks. [Id. at 34, 22:24.] The current

   cure rate for patients treated with DAAs is nearly 100%. [Id. at 38, 9:24.] “DAAs are the only

   effective treatment for HCV...” [Filing No. 186 at 17 (citing Filing No. 166-4 at 60).] “[I]t is

   undisputed that there is no medical justification for dividing individuals into treatment categories

   based on the degree of fibrosis or the progression of their disease as determined by the APRI

   score.” [Id. at 25 (citing Filing No. 166-1 at 4).]

           C.      Chronic HCV is a Serious Medical Condition

           Individuals with untreated chronic HCV face a substantial risk of harm. [Id. at 39.]

   “Absent treatment, HCV will inevitably progress through all of the stages of infection, leading to

   cirrhosis of the liver.” [Id. at 15 (citing Filing No. 166-4 at 21-25).] Patients may experience

   symptoms such as fatigue, joint pain, nerve pain, skin disorders, jaundice, ascites, hepatic

   encephalopathy, gastrointestinal bleeding, and liver cancer. [Id. (citing Filing No. 100-1 at 2.)]

           In addition to such symptoms, “[i]ndividuals suffering from chronic HCV face… the

   certainty that their disease will progress through the stages of infection.” [Id. at 38.] The rate of

                                                         2
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 3 of 15 PageID #: 2873




   this progression is variable: it “may occur more quickly in individuals who are older at the time of

   infection, obese, have other viral diseases, or are subject to other factors that speed progression in

   individual cases.” [Filing No. 186 at 15-16 (citing Filing No. 166-4 at 17).]

          “Within twenty to thirty years of chronic infection, between five and twenty percent of

   HCV-infected persons will develop cirrhosis of the liver, and one to five percent of people will die

   from the consequences of chronic HCV.” [Id. at 15 (citing Filing No. 100-1 at 3).] “Chronic

   HCV is the leading cause of cirrhosis of the liver and is the most common reason for liver

   transplantation in the United States.” [Id. at 16 (citing Filing No. 100-1 at 3).]

          Patients in earlier stages of infection face a substantial risk of harm.1 “Even before HCV

   reaches an advanced stage, it can cause harm such as kidney failure, diabetes, decreased

   cognitive function, joint pain, nerve damage, and other conditions.” [Id. at 16 (citing Filing No.

   100-1 at 3).] “Delaying treatment for chronic HCV until patients have developed more

   advanced stage liver fibrosis has been demonstrated to result in two to five times higher rates of

   liver-related mortality, as compared to those offered treatment at an earlier stage.” [Id. at 17-18

   (citing Filing No. 100-1 at 6).] “Curing chronic HCV has been associated with reduced risk of

   liver cancer by 83.5% and overall death by 74%.” [Id. at 18 (citing Filing No. 100-1 at 7).]

   “Curing chronic HCV is also associated with a decreased need for liver transplantation, and

   decreases patients' risk of dying from diseases other than HCV.” [Id. (citing Filing No. 100-1 at

   6).] “Patients cured of HCV also report improvements in their quality of life.” [Id. (citing Filing

   No. 100-1 at 5).] For these reasons, among others, ‘“there is no medical reason to ration” the use

   of DAAs, and “delayed treatment is below the standard of care, is not medically defensible, and

   will cause harm.” [Id. at 25 (citing Filing No. 166-1 at 4).]

   1 See Filing No. 186 at 38 (“Defendants do not argue, and present no evidence, that individuals in
   earlier stages of infection necessarily experience lesser or less severe symptoms, such that HCV at
   its earlier stages does not pose a substantial risk of harm.”).

                                                     3
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 4 of 15 PageID #: 2874




           D.      Treating Chronic HCV with DAAs is the Standard of Care

           In order to provide healthcare professionals with timely guidance regarding the treatment

   of HCV, the American Association for the Study of Liver Diseases (“AASLD”) and the Infectious

   Diseases Society of America (“IDSA”) convened a panel of experts known as the HCV Guidance

   Panel (the “Panel”). [Filing No. 166-1 at 3.] The Panel’s guidance is set forth in a document

   called “HCV Guidance: Recommendations for Testing, Managing, and Treating Hepatitis C”

   (the “AASLD Guidance”). [Filing No. 166-1 at 3; www.hcvguidelines.org.]

           The Panel recommends treatment with DAAs for all patients with chronic HCV

   infection, except those with short life expectancies that cannot be remediated by treatment, by

   transplantation, or by other directed therapy. [Filing No. 166-1 at 3.] The Panel’s guidance is

   the medical standard of care with respect to the treatment of patients with HCV. [Filing No.

   166-1 at 4; Filing No. 166-2 at 7.] The Centers for Disease Control encourages healthcare

   professionals to follow the Panel’s recommendations. [Filing No. 100-1 at 4.]

           E.      AASLD Guidance Recommends DAA Treatment in Prisons

           The AASLD Guidance recommends that individuals in prison receive DAA treatment for

   chronic HCV, for several reasons. [Filing No. 183-1.]

                   1.       DAA Treatment in Prisons is Logistically Feasible

           The AASLD Guidance states that DAA treatment “is now logistically feasible within the

   prison setting.” [Id. at 4.]

           The availability of all-oral DAA regimens that commonly require no more than 12 weeks
           of therapy and cause few adverse effects overcomes many of the logistical challenges
           associated with interferon-based HCV treatment... Directly observed therapy is the norm
           in prison settings, and the risk of drug diversion is low.




                                                         4
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 5 of 15 PageID #: 2875




   [Filing No. 183-1 at 4; see also Filing No. 186 at 26 (the undisputed evidence shows “that inmates

   with HCV can be very effectively identified and treated while incarcerated, because they are in a

   controlled environment and under observation.”) (citations omitted).]

                  2.      DAA Treatment of Inmates is Cost Effective

          The AASLD Guidance states that “treating chronic HCV in incarcerated persons is cost-

   effective.” [Filing No. 183-1 at 4 (citation omitted).] See also Filing No. 166-2 at 7 (“Treating

   prisoners with the standard of care DAAs will be cost-effective.”) (Expert Report of Suthat

   Liangpunsakul, M.D., M.P.H.); and Filing No. 166-1 at 5 (“Treating and curing prisoners with

   HCV would also effectively promote public health, for it would limit HCV transmission in and

   outside of prisons, and result in long-term cost savings.”) (Expert Report of Raj Vuppalanchi,

   MBBS).

                  3.      Untreated Inmates Pose Infection Risk to Other Inmates and General Population

          When infected inmates are released and re-enter the general population, they contribute

   to the spread of HCV in the general population. [Filing No. 183-1 at 1.] If reincarcerated for

   new crimes, they promote the spread of HCV within correctional settings. [Id.]

                  4.      Increased HCV Treatment in Correctional Settings will Aid HCV Elimination

          The AASLD Guidance states that “[r]eturning inmates to their communities cured of

   chronic HCV would be an invaluable step toward HCV elimination.” [Id. at 4 (citation omitted)

   (emphasis added).]

          More pointedly, the treatment of infected inmates is critical to the success of national

   efforts to eliminate HCV:

          Given the high prevalence of HCV among persons in the US correctional system, the
          success of the national HCV elimination effort will depend on identifying chronically infected
          individuals in jails and prisons, linking these persons to medical care for management,
          and providing access to antiviral treatment... ,



                                                      5
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 6 of 15 PageID #: 2876




   [Filing No. 183-1 at 1 (citations omitted) (emphasis added); see also “Follow California’s Lead:

   Treat Inmates With Hepatitis C, " Health Affairs Blog, July 24, 2018 (“Since the prison system

   has the highest concentration of people living with the virus, failure to scale up treatment in prisons

   dooms any effort to eliminate hepatitis C in America.”) (emphasis added), available at

   https://www.healthaffairs.org/do/10.1377/hblog20180724.396136/full/, last accessed March

   24, 2019; and Filing No. 218-1 (Noreen Marcus, “Hepatitis C Fight Hinges on Prisons,” U.S.

   News & World Report (February 5, 2019) (experts say hepatitis C is a public health problem that

   “can't be solved in the U.S. overall without first tackling it within prison walls”), also available at

   https://www.usnews.com/news/healthiest-communities/articles/2019-02-05/hepatitis-c-fight-

   hinges-on-prisons-inmate-care, last accessed March 24, 2019).]

           F.      IDOC Treats Only a Small Fraction of Inmates with Chronic HCV

           The record makes clear that only a small fraction of inmates with chronic HCV receives

   DAAs: “[a]s of September 2017, there were 3,476 inmates identified as suffering from chronic

   HCV…” [Filing No. 186 at 19 (citing Filing No. 166-7 at 1-2).] “While 41 individuals have

   received treatment over the span of more than a year, 98.8% of individuals suffering from

   chronic HCV have received no treatment at all.” [Id. at 39.] As this Court concluded in its

   Order dated September 13, 2018, “[t]his can be described in no other way than an effective

   denial of treatment for those suffering from chronic HCV.” [Id. at 20.]

           G.      IDOC Purports to Prioritize Plaintiffs for Treatment

           IDOC contracts with Wexford of Indiana, LLC (“Wexford”) to provide medical services

   to individuals incarcerated in IDOC facilities. [Filing No. 186 at 18 (citing Filing No. 166-5).]

   Wexford’s contract requires it to abide by IDOC’s health care directives, including “Health Care

   Services Directive 3.09” (“HCSD 3.09”). [Id. (citing Filing No. 166-5 at 2; Filing No. 166-6).]

   HCSD 3.09 was drafted by William C. VanNess, II, M.D., IDOC’s (now former) Chief Medical

                                                        6
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 7 of 15 PageID #: 2877




   Officer. [Filing No. 186 at 18 (citing Filing No. 166-9 at 40; Filing No. 166-9 at 91).] Dr.

   VanNess was also tasked with overseeing Wexford’s compliance with HCSD 3.09 and the

   contractual agreement. [Id. at 42-43.]

           HCSD 3.09 mandates that health services staff “manage offenders with HCV in

   accordance with the Federal Bureau of Prison’s [sic] ‘Evaluation and Management of Chronic

   Hepatitis C Virus (HCV) Infection.’” [Id. at 18 (citing Filing No. 166-6 at 2).] The Federal

   Bureau of Prisons Guidance (“FBOP Guidance”), upon which HCSD 3.09 purports to rely, sets

   out a policy whereby inmates with higher APRI scores given higher priority for treatment over

   those with lower APRI scores. [Id. at 18-19 (citing Filing No. 166-12 at 8, 13).] Dr. VanNess was

   aware at the time of the drafting of HCSD 3.09 that FBOP’s prioritization policy differs from the

   medical standard of care as set forth in the AASLD Guidance. [Id. at 19 (citing Filing No. 166-8

   at 98-100).]

            H.      Indiana Medicaid Patients with Chronic HCV Will Receive DAAs
                    Regardless of Stage

           In a related matter involving the rationing of DAAs, the State of Indiana recently entered

   into a stipulated settlement agreement with respect to the treatment of Medicaid patients with

   chronic HCV. [Filing Nos. 211 at 1, and 211-1.] The matter was styled Tenneil Selner, et al. v.

   Secretary of the Indiana Family and Social Services Administration, in her official capacity, Case No. 1:15-cv-

   01874-SEB-MPD, U.S. District Court for the Southern District of Indiana. [Filing No. 211 at

   1.] The agreement was contingent upon the certification of class consisting of:

           Any and all adult Medicaid recipients in Indiana, current and future, with a diagnosis of
           chronic Hepatitis C, genotype 1, who have been prescribed one of the direct-acting
           antiviral medications enumerated in the 2016 Policy or 2018 Policy, by or in consultation
           with an Infectious Disease or GI specialist, but do not meet the medical requirements of
           such policy to receive Medicaid Reimbursement for that prescribed medication.

   [Filing No. 211-1 at 1, 4.]



                                                          7
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 8 of 15 PageID #: 2878




          The plaintiff in Selner claimed that certain policies of the Family and Social Services

   Administration (“FSSA”) violated Medicaid law, namely, those that govern when Medicaid

   recipients with chronic HCV may receive Medicaid reimbursement for several DAAs. [Filing

   No. 211-1 at 3-4.] Defendant denied these allegations. [Id. at 4.] Selner alleged that FSSA

   rationed DAAs, and imposed restrictions so that Medicaid recipients with chronic HCV could

   only access DAAs if:

          1.   Their fibrosis had advanced to F2 or higher;

          2.   They were co-infected with HIV or AIDS;

          3.   They were post-liver transplant; or

          4.   They had another comorbidity associated with rapid progression of fibrosis.

   [Filing No. 218-2 at 11 (Selner Docket No. 132).]

          The settlement agreement provided that FSSA will eliminate any restrictions based upon fibrosis

   level or severity of disease for Medicaid recipients with chronic HCV to receive Medicaid

   reimbursement for DAAs by July 1, 2019. [Filing No. 211-1 at 4, and Filing No. 211 at 1

   (emphasis added).] The Court certified the class, conducted a fairness hearing, and found the

   stipulated settlement agreement to be fair, reasonable and adequate, and approved it. [Filing

   Nos. 218-3 at 1, and 218-4 at 2 (Selner Docket Nos. 159, 167).] The class size was not exactly

   known, but the plaintiff pointed out that over 7,246 denials of requests for DAAs were issued

   between October 1, 2016 and June 1, 2017. [Filing No. 218-5 at 5 (Selner Docket No. 115).]

   III.    Procedural History

          The named Plaintiffs filed the instant suit on behalf of themselves and similarly situated

   present and future IDOC inmates, claiming that IDOC’s failure to treat their chronic HCV

   violates the Eighth Amendment. [Filing No. 39.] The Court defined the class to comprise: “all

   current and future prisoners in IDOC custody who have been diagnosed, or will be diagnosed,


                                                       8
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 9 of 15 PageID #: 2879




   with chronic HCV, and for whom treatment with DAA medication is not medically

   contraindicated.” [Filing No. 186 at 43.]

           In an order dated September 13, 2018, this Court granted Plaintiffs' motion for summary

   judgment as to Defendants’ liability on the Eighth Amendment claim. [Filing No. 186 at 44.]

   The Court directed the parties to “confer as to the development of a schedule for the remedy

   phase of the proceedings” regarding Plaintiffs’ Eighth Amendment claim. [Id.] After subsequent

   settlement negotiations, this Court granted Plaintiffs’ motion to convert the trial set in this matter

   to a remedy hearing. [Filing No. 205.]

   IV.     Argument

           Plaintiffs are entitled to a permanent injunction for the reasons set forth below.

           A.      Permanent Injunction Standards

                   1.       Federal Rule of Civil Procedure 65

           Federal Rule of Civil Procedure 65 provides that every order granting an injunction must:

   “(A) state the reasons why it issued; (B) state its terms specifically; and (C) describe in reasonable

   detail… the act or acts restrained or required.” Fed. R. Civ. P. 65(d). At the same time “the

   injunction must also be broad enough to be effective, and the appropriate scope of the injunction

   is left to the district court's sound discretion.” Russian Media Group, LLC v. Cable America, Inc., 598

   F.3d 302, 307 (7th Cir. 2010) (citation omitted). See also 11A Charles Alan Wright & Arthur R.

   Miller, Federal Practice and Procedure § 2941 at nn. 9-10 (3d ed. 2018). (“[B]ecause of its

   discretionary character, an injunction decree typically is drafted in flexible terms, can be molded

   to meet the needs of each case, and may be modified if circumstances change after it is issued or

   in the event that it fails to achieve its objectives.”).




                                                         9
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 10 of 15 PageID #: 2880




                  2.      Federal Caselaw

          Plaintiffs seek a permanent injunction, having prevailed upon their Eighth Amendment

   claim. [Filing No. 186, p. 44.] “[A] plaintiff seeking a permanent injunction must satisfy a four-

   factor test before a court may grant such relief. A plaintiff must demonstrate: (1) that it has

   suffered an irreparable injury2; (2) that remedies available at law, such as monetary damages, are

   inadequate to compensate for that injury; (3) that, considering the balance of hardships between

   the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public interest

   would not be disserved by a permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547 U.S.

   388, 391 (2006); Lindh v. Warden, Fed. Correctional Inst., Terre Haute, Ind., 2:09-CV-00215-JMS, 2013

   WL 139699, at *16 (S.D. Ind. Jan. 11, 2013).

                  3.      Prison Litigation Reform Act

          The Prison Litigation Reform Act (“PLRA”) provides that in a civil action regarding

   prison conditions, “[t]he court shall not grant or approve any prospective relief unless the court

   finds that such relief is narrowly drawn, extends no further than necessary to correct the violation

   of the Federal right, and is the least intrusive means necessary to correct the violation of the

   Federal right.” 18 U.S.C. § 3626(a)(1)(A). Additionally, “[t]he court shall give substantial weight

   to any adverse impact on public safety or the operation of a criminal justice system caused by the

   relief.” Id. Prospective relief is defined by the PLRA as “all relief other than compensatory

   monetary damages...” 18 U.S.C. § 3626(g)(7).

          The PLRA does not change the standards for determining whether to grant injunctive

   relief. Jones-El v. Berge, 164 F. Supp. 2d 1096, 1116 (W.D. Wis. 2001).


   2 Cf. Walgreen Co. v. Sara Cr. Prop. Co., B.V., 966 F.2d 273, 275 (7th Cir. 1992) (“‘Irreparable’ in
   the injunction context means not rectifiable by the entry of a final judgment [citations omitted].
   It has nothing to do with whether to grant a permanent injunction, which, in the usual case
   anyway, is the final judgment.”).

                                                         10
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 11 of 15 PageID #: 2881




           B.      Plaintiffs Will be Irreparably Injured Without an Injunction

           Absent an injunction, Plaintiffs will be irreparably injured by Defendants’ continuing

   failure to treat their chronic HCV, which causes them to suffer from HCV-related symptoms and

   exposes them to an increased risk of disease and death, for the reasons described above in Sec.

   II(C). See Jones-El, 164 F. Supp. 2d at 1123 (“pain, suffering and the risk of death constitute

   ‘irreparable harm’ sufficient to support a preliminary injunction in prison cases.”); Lee v. State, 869

   F.Supp 1491, 1501 (D. Or. 1994) (“Death is overwhelmingly final and not subject to reversal,

   mitigation, or correction… Death constitutes an irreparable injury”); Hoffer v. Jones, 290 F. Supp.

   3d 1292, 1304 (N.D. Fla. 2017) (“If these inmates [with HCV] are not treated [with DAAs], they

   will undoubtedly suffer irreparable injury”); Abu-Jamal v. Wetzel, 2017 WL 34700, at *20 (M.D.

   Pa. Jan. 3, 2017) (unpublished) (inmate denied treatment for chronic HCV “will suffer

   irreparable harm if this Court does not grant a preliminary injunction,” where: (a) “[h]e will

   continue to suffer from chronic hepatitis C”; (b) “[h]is liver will continue to scar and its

   functioning will continue to deteriorate”; and (c) “the efficacy of the DAA medications will likely

   be reduced if treatment is delayed”). See also Farnam v. Walker, 593 F. Supp. 2d 1000, 1012 (C.D.

   Ill. 2009) (absent an injunction regarding medical treatment for his cystic fibrosis, “[t]he plaintiff

   is at risk of irreparable harm: the shortening of his life.”); and Bontrager v. Indiana Family and Social

   Services Admin., 697 F.3d 604, 611 (7th Cir. 2012) (plaintiffs “will likely suffer irreparable harm if

   the injunction is not granted, as they would be denied medically necessary care”).

           C.      An Adequate Remedy at Law is Unavailable

           Absent treatment, Plaintiffs’ symptoms will worsen, their health will deteriorate, and their

   deaths will be hastened. Yet “[m]oney hardly seems an adequate remedy for a significantly

   decreased life expectancy or for significant pain and suffering from increased symptoms.”




                                                       11
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 12 of 15 PageID #: 2882




   Farnam, 593 F. Supp. 2d at 1013 (cystic fibrosis patient lacks adequate remedy at law absent

   injunction for medical treatment).

           Legal remedies are inadequate when, inter alia, “the nature of the loss incurred by the

   plaintiff makes it difficult to calculate damages.” Girl Scouts of Manitou Council, Inc. v. Girl Scouts of

   U.S. of America, Inc., 549 F.3d 1079, 1095 (7th Cir. 2008). In Farnam, a cystic fibrosis patient

   lacked an adequate legal remedy because, in part, of “the difficulty of putting a number on the

   harm to the plaintiff’s health,” life expectancy, and quality of life absent an injunction for medical

   treatment. Farnam, 593 F. Supp. 2d at 1013. See also Foster v. Ghosh, 4 F. Supp. 3d 974, 983 (N.D.

   Ill. 2013) (requiring prison officials to grant inmate access to ophthalmologist to evaluate his

   cataracts and worsening vision; “monetary relief… cannot adequately compensate for a known

   risk to his health that could be presently addressed.”); Flynn v. Doyle, 630 F. Supp. 2d 987, 992-93

   (E.D. Wis. 2009) (inmates “have no adequate remedy at law in that only injunctive relief will

   alleviate the risks at which they are placed by” prison officials’ mismanagement of their

   medications, including “the exacerbation of chronic and acute serious medical conditions, and

   unnecessary pain and suffering”).

           The fact that Defendants violate Plaintiffs’ constitutional rights strengthens the claims that

   the available remedies are inadequate and the threatened injuries irreparable. See, e.g., Hamlyn v.

   Rock Is. County Metro. Mass Tr. Dist., 960 F. Supp. 160, 163 (C.D. Ill. 1997) (noting that “cases

   which have held that a constitutional wrong constitutes an irreparable injury involve some

   continuing or future injury which cannot be compensated by monetary damages alone,” such as

   an “Eighth Amendment allegation concerning a continued threat to a prisoner's health or

   safety”) (citations omitted); Jolly v. Coughlin, 894 F. Supp. 734, 740 (S.D.N.Y. 1995), aff’d, 76 F.3d

   468 (2d. Cir. 1996) (plaintiff demonstrates irreparable injury absent an injunction “because he

   has alleged a constitutional [Eighth Amendment] violation, as well as harm that could not


                                                        12
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 13 of 15 PageID #: 2883




   adequately be compensated monetarily.”); 11A Charles Alan Wright & Arthur R. Miller, Federal

   Practice and Procedure § 2948.1 (3d ed. 2018) (“When an alleged deprivation of a constitutional

   right is involved… most courts hold that no further showing of irreparable injury is necessary.”)

   (citations omitted).

           D.      The Balance of Harms Weighs in Favor of Plaintiffs

           Defendants’ refusal to treat Plaintiffs subjects the latter to ongoing harm and to a

   heightened risk of premature death. Without an injunction, Plaintiffs will continue to be denied

   necessary medical care, suffer pain unnecessarily, risk heightened mortality, and will continue to

   have their Eighth Amendment rights violated. Conversely, if an injunction issues, the

   Defendants will have to cease violating the Eighth Amendment. Defendants have yet to identify

   any hardship that IDOC will incur as a result of providing treatment pursuant to the standard of

   care. As this Court noted in its Order:

           Defendants do not contend that the prioritization system [of treating Plaintiffs with higher
           APRI scores first] was adopted on the basis of cost savings, and indeed they completely
           eschew cost as the motivating force. [See Filing No. 174 at 32 (“…the undisputed material
           facts establish that cost was not the deciding factor in determining IDOC policy.”).] Nor do
           Defendants argue that administrative convenience underlies the policy, and they have presented no
           evidence that the administration of oral DAA medication to a larger number of inmates
           would impose an untenable administrative burden that this policy was intended to
           prevent.

   [Filing No. 186 at 26 (emphasis added).]

           The balance of harm necessarily tips in Plaintiffs’ favor.

           E.      An Injunction Would Serve the Public Interest

           An injunction would serve the public interest in several ways.

           1.      Compelling Defendants to treat Plaintiffs would prevent them from spreading the

   disease to other inmates, and to members of the general population following release. See, e.g.,

   Filing No. 183-1 at 4 ((“[r]eturning inmates to their communities cured of chronic HCV would



                                                      13
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 14 of 15 PageID #: 2884




   be an invaluable step toward HCV elimination.”) (citation omitted) (emphasis added)); Hoffer, 290 F.

   Supp. 3d at 1304 (public interest served by enjoining state prison system to treat inmates with

   HCV, where such treatment “may have great impacts on reducing the prevalence of HCV

   outside prisons”).

          2.      An injunction would aid the national effort to eliminate HCV, whose success

   depends upon the treatment of chronically infected individuals who are incarcerated. [Filing No.

   183-1 at 1 (“the success of the national HCV elimination effort will depend on” treating

   chronically infected individuals in jails and prisons). Conversely, an injunction would cease

   behavior that tends to thwart the national effort to eliminate HCV.

          3.      An injunction would vindicate the public interest in protecting Plaintiffs’ Eighth

   Amendment right to constitutionally adequate medical care. See, e.g., Joelner v. Village of Washington

   Park, Ill., 378 F.3d 613, 620 (7th Cir. 2004) (“[U]pholding constitutional rights serves the public

   interest.”); Preston v. Thompson, 589 F.2d 300, 303 n. 3 (7th Cir.1978) (“The existence of a

   continuing constitutional violation constitutes proof of an irreparable harm, and its remedy

   certainly would serve the public interest.”); Cade v. Coe, 2017 WL 4856963, at *5 (S.D. Ill. Oct.

   27, 2017) (“Anytime a citizen’s constitutional rights are violated, the public interest in the

   vindication and protection of those rights is high.”); Hoffer, 290 F. Supp. 3d at 1304 (“the public is

   undoubtedly interested in seeing that inmates' constitutional rights are not violated.”).

          4.      An injunction would vindicate public interest in the humane treatment of inmates.

   Cade, 2017 WL 4856963, at *5 (“The public has an interest in the humane treatment of prisoners,

   not only because prisoners, like anyone else, possess innate human dignity”).

          For the foregoing reasons, all those described above in Sec. II(E), and each of them, the

   public interest would be served by an injunction.




                                                     14
Case 1:17-cv-00289-JMS-MJD Document 219 Filed 03/26/19 Page 15 of 15 PageID #: 2885




          F.      The Requested Injunction Comports with the PLRA

          Plaintiffs move the Court to enjoin Defendants to provide Plaintiffs with the medical care

   to which they are constitutionally entitled. The requested relief comports with the PLRA

   because: (a) its sole goal is to correct the Eighth Amendment violation; (b) it does not ask the

   Court to do anything beyond correcting the Eighth Amendment violation; and (c) the Court has

   discretion to select the least intrusive means necessary to correct the Eighth Amendment

   violation. See Peacher v. Payne, 3:16-CV-701-TLS, 2017 WL 568598, at *2 (N.D. Ind. Feb. 13,

   2017] (inmate “may be able to demonstrate that he is entitled [consistent with the PLRA] to a

   narrowly tailored injunction limited to requiring that he receive medical care as required by the

   Eighth Amendment.”).

   V.     CONCLUSION

          For the foregoing reasons, a permanent injunction should issue, requiring the Defendants

   to provide all class members access to DAAs.

   Respectfully submitted,


   s/ Mark W. Sniderman                                     s/ Robert Katz
   Mark W. Sniderman                                        Robert Katz
   FINDLING PARK CONYERS                                    INDIANA UNIVERSITY ROBERT H.
    WOODY & SNIDERMAN, PC                                    MCKINNEY SCHOOL OF LAW
   151 N. Delaware St., Ste. 151                            530 West New York Street
   Indianapolis, IN 46204                                   Indianapolis, IN 46202
   (317) 231-1100 T                                         (317) 278-4791 T
   (317) 231-1106 F
   msniderman@findlingpark.com

                           Attorneys for Named Plaintiffs Michael Ray Stafford, Charles Smith
                                         and Douglas Smith, and Class Members




                                                      15
